457 F.2d 1315
John Edward MITCHELL, Petitioner-Appellee,v.Donald S. GENUNG, Sheriff of Pinellas County, Florida,Respondent-Appellant.
No. 72-1518.
United States Court of Appeals,Fifth Circuit.
April 5, 1972.

P. A. Pacyna, Asst. Atty. Gen., Tampa, Fla., James T. Russell, State's Atty., Clearwater, Fla., Robert L. Shevin, Atty. Gen., Tampa, Fla., for respondent-appellant.
Joel P. Yanchuck, St. Petersburg, Fla., for petitioner-appellee.
Before BELL, DYER and CLARK, Circuit Judges.

BY THE COURT:

1
It appearing that the appeal in this court as well as the habeas proceeding in the district court are now moot because of the subsequent plea of guilty by appellee to the state charges in question, the judgment of the district court is vacated and the cause is remanded to the district court with direction to dismiss the proceeding as being moot.  Cf. United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 39-40, 71 S. Ct. 104, 95 L. Ed. 36; Troy State University v. Dickey, 5 Cir., 1968, 402 F.2d 515, 516-517; Lebus, Regional Director v. Seafarers' Int'l Union, 5 Cir., 1968, 398 F.2d 281, 283, on the procedure to be followed by the court of appeals in dismissing a case by reason of mootness.


2
Vacated and remanded with directions.